ORDER
This matter having been opened to the Court by the Office of Attorney Ethics and LARRY L. LEIFER of LIVINGSTON, who was admitted to the bar of this State in 1969, consenting to the transfer of LARRY L. LEIFER to disability inactive status pursuant to Rule 1:20-12;
And the Office of Attorney Ethics and Larry Leifer having agreed that LARRY L. LEIFER lacks the capacity to engage in the practice of law and that he should be transferred to disability inactive status in accordance with Rule 1:20-12;
And good cause appearing;
It is ORDERED that LARRY L. LEIFER, is hereby transferred to disability inactive status, effective immediately, and until the is further of the Court; and it is further
ORDERED that LARRY L. LEIFER is hereby restrained from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that LARRY L. LEIFER comply will Rule 1:20-20 governing incapacitated attorneys.